Title: To Thomas Jefferson from George Douglas, 15 October 1800
From: Douglas, George
To: Jefferson, Thomas



Sir,
Petersburg 15th. Octr. 1800

I am the person to whom you were so obliging as to give some time ago, in Philaa., a description of the Virginian Arms—Since I came to this place, I took the liberty of sending to you a copy of a pamphlet, which I called a Register— also, a copy of a Collection entitled Washingtoniana—I did not send these pamphlets to you as being of any value, but as a mark, the only one I had in my power, of my respect for your person & character—
Crude & indigested as the Register was, I have been encouraged to publish another for the present year 1800—Altho’ it will be very far from what it ought to be to answer its title, yet, what will be of it, I will endeavour to make more regular & systematical—And to render it more acceptable to the people of Virginia, I propose to have a frontispiece to it representing a view of the Capitol in Richmond, the plate for which is now actually engraving in Philadelphia
When in Richmond for the purpose of having the drawing taken, I endeavour’d, but in vain, to find some person who could give me an account of this building—The intention of this letter, therefore, is, to request (having been informed, that you, Sir, were the original & principal mover in having the building undertaken & executed) that you will have the goodness to give me a short account of it—such as, from what original the design is taken, from Greece or Italy, of what order, the drawers & builder’s names, when the work was commenced & when finished, & the expence, with some account of the inside apartments, &c
Having thus candidly informed you of my intentions, it remains with your pleasure to give me the wished for account, or not, or to point out to me any other Gentleman who can—I know that your time must be employed in much more important matters, but I flatter myself with hoping, that you will have the goodness to excuse me when you consider the nature of the application—
Perhaps it may not be improper to say, that if the Public approves  of my present attempt, I propose to continue, annually, a series of American views—but, in so pestiferous an atmosphere as that which covers & surrounds Petersburg, a man ought to speak with very great diffidence indeed of his future intentions, be they ever so laudable. I have the honor to be, Sir

G: Douglas.


Please to direct to G. Douglas, bookseller, Petersburg.


P.S—I got the Virginian Arms cut agreeably to your description—I have never yet had occasion to use them—if I had, I should have been ashamed of them, they are so wretchedly executed—

